Case: 15-15715   Date Filed: 11/22/2016   Page: 1 of 17


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15715
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 2:15-cv-00167-M



ROBERT BRYANT,

                                                            Plaintiff-Appellant,

                                   versus

CAROLYN W. COLVIN,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                            (November 22, 2016)

Before TJOFLAT, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:
             Case: 15-15715     Date Filed: 11/22/2016   Page: 2 of 17


      Claimant Robert Bryant appeals the district court’s order affirming the

Commissioner of Social Security’s (“the Commissioner”) denial of his application

for disability insurance benefits. On appeal, Bryant argues that the Administrative

Law Judge (“ALJ”) violated the Social Security Regulations by taking expert

testimony by telephone and by not providing adequate notice of such testimony.

Bryant further argues that the ALJ’s rejection of his treating physician’s opinion

was not supported by substantial evidence. After careful review, we affirm.

I.    BACKGROUND

      In October 2011, Bryant filed an application for disability insurance benefits

with the Social Security Administration. Alleging a disability onset date of

September 9, 2010, Bryant represented that he was disabled and unable to work

because he suffers from knee and back injuries stemming from a fall from a ladder

at his job as a service technician. He continued working until December 9, 2010,

when he was terminated from his employment for other reasons. Bryant indicated

that his right knee and back pain prevented him from participating in activities he

used to enjoy.

      The Commissioner denied Bryant’s application for benefits. At a

subsequent hearing before an ALJ, Bryant testified that he stopped working

because he injured his back after falling from a ladder at work. He filed a worker’s

compensation lawsuit, but that had not yet been settled. He planned to have


                                          2
               Case: 15-15715        Date Filed: 11/22/2016      Page: 3 of 17


surgery once the pain got better and described the current pain level as an eight on

a scale of one to ten. While he took medication for the pain, it did not help much.

To assist with the pain, he used a TENS unit1 every day and had had four nerve

blocks and one neuro block. He also needed to lie down between two and four

hours per day. As to daily activities, Bryant did not do any household chores,

drive, or go to the grocery store.

       At the conclusion of Bryant’s testimony, the ALJ continued the hearing to

obtain testimony from an orthopedic doctor regarding Bryant’s limitations. That

same day, Bryant filed a motion to exclude expert testimony by any method other

than those provided for in the regulations: in person or by video conference. Prior

to the supplemental hearing, the ALJ issued a notice to Dr. Allan Levine,

requesting his testimony as a medical expert at Bryant’s supplemental hearing.

       At the supplemental hearing held on May 29, 2013, Dr. Levine testified by

phone. Bryant stipulated that Dr. Levine was a qualified medical expert, but

objected to the method by which Dr. Levine would be providing testimony. The

ALJ overruled the objection, noting that the regulation pertaining to telephonic

testimony had changed, and he proceeded to question Dr. Levine. Dr. Levine




1
  A TENS unit is a small battery-operated device that helps back pain by sending electrical
currents from the device to the skin. Back Pain Health Center, WEBMD,
http://www.webmd.com/back-pain/guide/tens-for-back-pain (last visited Oct. 5, 2016).
                                               3
             Case: 15-15715     Date Filed: 11/22/2016   Page: 4 of 17


pointed out that Bryant had worked past his alleged onset date of September 9,

2010, prompting Bryant to amend his disability onset date to December 9, 2010.

      After asking Bryant a series of questions, Dr. Levine opined that Bryant had

a medically determinable impairment of chronic right knee pain, secondary to a

partial tear of the lateral and medial meniscus. Dr. Levine noted that a progress

note dated November 11, 2010, from Dr. Scott Atkins, the doctor who performed

knee surgery on Bryant in October 2010, indicated that Bryant could return to

work without restriction. Dr. Levine also noted that Bryant had chronic back pain,

secondary to diagnosis of multi-level degenerative disc disease. However,

Bryant’s knee and back pain did not meet or equal any of the listed impairments

because there was no evidence showing an inability to effectively ambulate his

knee, nor was there any evidence of a comprised nerve root or spinal cord.

      The ALJ permitted Bryant’s attorney to question Dr. Levine, but Dr. Levine

could not initially hear the questions. Bryant’s attorney expressed concern that it

was difficult to cross-examine when the expert could not hear the questions. While

the ALJ repeated Bryant’s attorney’s initial questions to the medical expert,

Bryant’s attorney was eventually able to directly question Dr. Levine. The ALJ

did not permit Bryant’s attorney to question Dr. Levine regarding how many

hearings Dr. Levine had testified at, or whether he was an occupational therapist,

on the basis that those questions were not relevant. Following the questions from


                                          4
             Case: 15-15715     Date Filed: 11/22/2016   Page: 5 of 17


Bryant’s attorney, Dr. Levine opined that Bryant could sit for six hours out of

eight-hour day, stand for four hours in an eight-hour day but no more than 30

minutes at a time without a short break, and walk for four hours in an eight-hour

day but no more than 40 minutes at a time without a short break.

      At the conclusion of Dr. Levine’s testimony, the ALJ sought testimony from

the vocational expert. The vocational expert explained that while Bryant could not

perform his past relevant work—classified as medium, skilled work with heavy

exertion—if he required a job that provided him a sit/stand option, there were other

jobs Bryant could perform, such as a marker, a garment sorter, or a dowel

inspector. When the ALJ added additional limitations, such as the ability to sit

only two hours per day and walk or stand only one hour per day, the vocational

expert stated that there would be no jobs that Bryant could perform.

      Following the hearing, the ALJ issued a decision, concluding that Bryant

was not disabled for purposes of disability insurance benefits. Specifically, upon

review of the evidence, the ALJ concluded that Bryant suffered from multi-level

degenerative disc disease of the lumbar spine and facet spondylosis (spinal

degeneration), but determined that these impairments did not meet or equal any of

the listed impairments in the Social Security regulations. The ALJ determined that

Bryant could perform light work, not precluded by the inability to stand more than

30 minutes at a time without a short break or the inability to walk more than 40


                                         5
              Case: 15-15715    Date Filed: 11/22/2016    Page: 6 of 17


minutes at a time without a short break, and with restrictions on activities such as

climbing ladders, ropes, or scaffolds, crouching, stooping, and bending, and

exposure to heavy machinery or dangerous equipment.

      Because Bryant’s past relevant work as a HVAC service technician was

classified as medium, skilled work that required heavy exertion, the ALJ concluded

that Bryant could not perform his past relevant work. The ALJ also reviewed the

medical evidence, including the opinions of Bryant’s treating physician at The

SpineCare Center, Dr. Wesley Spruill, who placed only one restriction on Bryant’s

ability to work—that he could not lift more than 75 pounds—as well as the opinion

of Bryant’s other treating physician, Dr. Perry Timberlake, who determined that

Bryant was completely disabled and unable to work, and, finally, the opinion of the

consulting orthopedist, Dr. Levine, who opined that Bryant could perform light

work with a sit/stand option. The ALJ afforded significant weight to the opinion of

Dr. Spruill, but rejected Dr. Timberlake’s opinion on the basis that it was

inconsistent with the medical record and his own treatment notes. Based on

Bryant’s age, education, and residual functional capacity, coupled with the

vocational expert’s opinion that a significant number of jobs accommodating

Bryant’s limitations existed in the national economy, the ALJ concluded that

Bryant was not disabled. The Appeals Council denied Bryant’s request for review.




                                          6
              Case: 15-15715    Date Filed: 11/22/2016   Page: 7 of 17


      In 2015, Bryant filed a complaint in the district court challenging the denial

of disability insurance benefits. He argued that the ALJ erred by rejecting the

opinion of his treating physician. He further asserted that the ALJ violated the

Social Security regulations and the agency’s internal manual by improperly taking

telephonic testimony from the medical expert.

      The parties consented to a magistrate judge conducting the proceedings. A

magistrate judge later issued an order affirming the ALJ’s denial of disability

insurance benefits. The magistrate judge concluded that the ALJ had good cause

for discrediting Bryant’s treating physician’s opinion that Bryant was disabled

because the treating physician’s own notes did not support that conclusion. And

while the magistrate judge determined that the ALJ erred by taking the medical

expert’s testimony telephonically, he concluded that the error was harmless. This

appeal followed.

II.   DISCUSSION

      A.     Standard of Review

      We review the ALJ’s decision for substantial evidence, but its application of

legal principles de novo. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005). Substantial evidence is “more than a mere scintilla, but less than a

preponderance.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

(quotations omitted). When reviewing for substantial evidence, we may not


                                          7
              Case: 15-15715     Date Filed: 11/22/2016   Page: 8 of 17


reweigh the evidence, decide facts anew, or substitute our own judgment for the

decision of the Commissioner. Id. We must affirm the Commissioner’s decision if

it is supported by substantial evidence, regardless of whether “the proof

preponderates against” the Commissioner’s decision. Id.

      B.     Medical Expert’s Telephonic Testimony

      Bryant first argues that the ALJ violated the Social Security Regulations by

taking the medical expert’s testimony telephonically, and by not providing

adequate notice of that testimony.

      When an agency violates its own governing rules, we have held that a

remand is necessary only if the violation results in prejudice. See Hall v.

Schweiker, 660 F.2d 116, 119 (5th Cir. Unit A Sept. 1981). At the time of

Bryant’s supplemental hearing on May 29, 2013, the Social Security regulations

provided that “[w]itnesses may appear at a hearing in person, or . . . by video

teleconferencing.” 20 C.F.R. § 404.950(e) (2012). While the regulation was

amended on May 21, 2013, to provide that witnesses may appear in person, by

video teleconferencing, or by telephone, it did not go into effect until June 20,

2013—which was after the supplemental hearing but before the ALJ issued his

decision on June 27, 2013. Id. § 404.950(e) (2013).

      Regardless of which regulation governs, it is debatable whether the ALJ

violated the regulations by having the medical expert, Dr. Levine, testify by phone.


                                          8
                Case: 15-15715        Date Filed: 11/22/2016       Page: 9 of 17


Although the regulations did not expressly provide for telephonic testimony, they

did not prohibit it either. See id. § 404.950(e) (2012); see also Hepp v. Astrue, 511
F.3d 798, 805–06 (8th Cir. 2008) (stating that the Court did not believe that “in a

non-adversarial proceeding, an in-person cross-examination would significantly

increase the accuracy of determining a witness’s credibility over that of a

telephone cross-examination”).

       The closer question is whether the ALJ violated the regulations by providing

inadequate notice that Dr. Levine would be testifying by telephone. The

regulations in effect at the time of the supplemental hearing provided that the

claimant would be told “if [his] appearance or that of any other party or witness is

scheduled to be made by video teleconferencing rather than in person.” 20 C.F.R.

§ 404.938(b) (2012).2 The notice to Bryant regarding the supplemental hearing

(that is included in the administrative record) states that: “A medical expert will

testify at your hearing. You will be able to see, hear, and speak to the experts

using a color monitor.” Because Dr. Levine testified telephonically, it appears that

Bryant was not provided adequate notice under the regulation. See id.

       Importantly, however, Bryant concedes in his brief on appeal that shortly

after he filed his motion to exclude expert testimony by telephone on March 22,

2
  An amended regulation went into effect on June 20, 2013, and provides that, “[The claimant]
will also be told if [his] appearance or that of any other party or witness is scheduled to be made
in person, by video teleconferencing, or by telephone.” 20 C.F.R. § 404.938(b) (2013).

                                                 9
               Case: 15-15715       Date Filed: 11/22/2016       Page: 10 of 17


2013, he received a notice by fax from the ALJ on April 2, 2013, indicating that

the medical expert would be testifying by phone. This notice is not included in the

administrative record. 3 But given his admission that he received notice that Dr.

Levine would testify telephonically, it is puzzling why he asserts on appeal that he

did not receive such notice. But even assuming that the ALJ violated the

regulations by taking telephonic testimony and by not providing Bryant adequate

notice of it, we need not remand because Bryant cannot show that he was

prejudiced. See Hall, 660 F.2d at 119.

       Bryant asserts that he was prejudiced by Dr. Levine’s telephonic testimony

because his attorney had to alter the way in which he asked questions. However,

the transcript from the supplemental hearing shows that Bryant’s attorney was able

to communicate directly with Dr. Levine for part of the examination, and when the

ALJ did have to repeat some of the questions for Dr. Levine at the beginning of the

questioning, the ALJ accurately repeated those questions. Moreover, although the

ALJ asked Bryant’s attorney to simplify the questions, Bryant has not shown that

he would have elicited any different testimony from Dr. Levine had he been

permitted to ask more complex questions. Thus, Bryant has not shown that he was

prejudiced by the manner of testimony or the lack of notice.



3
  Bryant states that although the ALJ requested that the notice be scanned into the administrative
record, it must not have been scanned as the ALJ had requested.
                                               10
             Case: 15-15715     Date Filed: 11/22/2016   Page: 11 of 17


      We reject his argument that he was prejudiced by not being permitted to ask

Dr. Levine (1) how many hearings he had testified at, or (2) whether he was an

occupational therapist. The ALJ rejected these questions because they were not

relevant. Indeed, they were duplicative of the questions the ALJ asked regarding

Dr. Levine’s qualifications at the beginning of the hearing. Moreover, Bryant had

already stipulated to Dr. Levine’s qualification as a medical expert.

      We are also not persuaded by Bryant’s argument that Dr. Levine’s testimony

was not based on the entire record because it did not include five exhibits that were

added after the hearing. The exhibits that Bryant refers to are treatment records

from Drs. Spruill and Timberlake dated between January 2012 and May 2013 and

an MRI dated March 12, 2013. However, Bryant does not explain how these

exhibits would have changed Dr. Levine’s opinion. In any event, like the previous

treatment notes, these notes reiterate that Bryant has a “broadbased disc bulge with

central disc protrusion.” The March 2013 MRI specifically states that the lumbar

spine MRI results were “unchanged in appearance compared to [the MRI results

on] 6/15/2011].” And Dr. Levine reviewed and discussed the June 2011 MRI at

the supplemental hearing. Based on the foregoing reasons, Bryant cannot show




                                         11
               Case: 15-15715        Date Filed: 11/22/2016       Page: 12 of 17


that he was prejudiced by any error in the ALJ’s taking of telephonic testimony, or

the notice provided regarding that testimony. 4

       C.      Weight ALJ Assigned to Dr. Timberlake’s Opinion

       Bryant argues that substantial evidence does not support the ALJ’s rejection

of the opinion of his treating physician, Dr. Timberlake. Specifically, he asserts

that the ALJ improperly dismissed Dr. Timberlake’s opinion that Bryant was

completely disabled because Dr. Timberlake’s opinion was consistent with the

treatment notes of Dr. Spruill.

       When evaluating the medical opinion evidence, the ALJ must give the

opinion of a treating physician “substantial or considerable weight” unless there is

good cause not to do so. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179

(11th Cir. 2011) (quotations omitted); 20 C.F.R. § 404.1527(c)(2) (stating that the

opinion of a treating physician will be given controlling weight if it is supported by

medically acceptable and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in the record). A treating source is defined as

“[the claimant’s] own physician . . . who provides [the claimant] . . . with medical




4
   Bryant also argues that he was prejudiced because the ALJ afforded significant weight to Dr.
Levine’s testimony, and Dr. Levine’s testimony was inconsistent with the opinions of Bryant’s
treating physicians. We decline to address this argument because it was not raised in the district
court. See Stewart v. Dep’t of Health and Human Servs., 26 F.3d 115, 115 (11th Cir. 1994)
(declining to consider claimant’s arguments related to the denial of disability benefits because
the claimant did not present any of his arguments to the district court).
                                                12
             Case: 15-15715     Date Filed: 11/22/2016   Page: 13 of 17


treatment or evaluation and who has, or has had, an ongoing treatment relationship

with [the claimant].” 20 C.F.R. § 404.1502.

      We have nevertheless concluded that good cause exists for affording less

weight to a treating physician’s opinion when: “(1) [that] opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records.” Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004). If the ALJ

chooses to assign less weight to a treating physician’s opinion, however, he must

clearly articulate his reasons for doing so. Id.

      Bryant’s medical record includes a treatment note from Dr. Timberlake

dated August 3, 2012, in which Dr. Timberlake states that Bryant is “completely

and totally disabled to do gainful work now or in future,” based on, among other

things, severe lumbar disc disease and chronic pain. The record also includes a

medical source statement (physical) completed by Dr. Timberlake on April 24,

2013, in which Dr. Timberlake opines that Bryant can sit for two hours in an eight-

hour day, stand or walk for one hour in an eight-hour day, and lift five pounds

occasionally. The medical source statement further provides that Bryant could

never bend, stoop, or reach, rarely push/pull or climb stairs, and would miss work

more than three times per month. Dr. Timberlake described Bryant’s pain as

“profound and intractable, virtually incapacitating for this individual.” The ALJ


                                          13
             Case: 15-15715    Date Filed: 11/22/2016    Page: 14 of 17


assigned little weight to Dr. Timberlake’s opinion because it was inconsistent with

other evidence in the record, including Dr. Timberlake’s own treatment notes.

      We conclude that substantial evidence supports the ALJ’s articulation of

good cause for discrediting Dr. Timberlake’s opinion that Bryant was “completely

disabled,” as well as his opinion regarding Bryant’s limitations. Specifically, Dr.

Timberlake’s opinion was not supported by his own treatment notes. The ALJ

noted that although Dr. Timberlake opined that Bryant was completely disabled

and severely limited by incapacitating pain, Dr. Timberlake’s treatment notes

showed that examination of Bryant’s musculoskeletal region/back only ever

revealed moderate tenderness. Other than tenderness in the back and references to

Bryant’s severe degenerative disc disease, Dr. Timberlake’s treatment notes are

devoid of any other findings that would support Dr. Timberlake’s opinion

regarding Bryant’s limitations and the fact that Bryant would miss more than three

days of work per month.

      The ALJ’s decision to give little weight to Dr. Timberlake’s opinion is also

supported by other evidence in the record. The ALJ noted that Dr. Timberlake’s

August 3, 2012 treatment note stated that Bryant’s MRI revealed several ruptured

discs, but the MRI results available at that time (September 2010 and June 2011)

actually reflected only bulging discs. Moreover, Bryant’s other treatment records

consistently reflect that Bryant exhibited between 4/5 and 5/5 lower extremity


                                         14
             Case: 15-15715     Date Filed: 11/22/2016   Page: 15 of 17


motor strength, mild pain in the lumber region, and no muscle atrophy. Further,

Dr. Bryan Givhan, a neurologist who examined Bryant’s chronic back pain in June

2011, determined that surgical intervention was not necessary and that Bryant

could work and was not at risk of “tearing anything up.” And notably, after Bryant

was injured in July 2010, he continued to work until December 9, 2010, when he

was terminated for other reasons. Because Dr. Timberlake’s opinion is not

bolstered by the medical record or by his conclusory treatment notes, the ALJ had

good cause for assigning no weight to the opinion.

      Bryant asserts that Dr. Timberlake’s opinion was consistent with the

treatment notes of Bryant’s other treating physician, Dr. Spruill. As noted, Dr.

Spruill, a physician at The Spinal Care Center, treated Bryant from 2010 until

2013. While under Dr. Spruill’s care, Bryant received several epidural steroid and

joint block injections between 2010 and 2013. Consistent with Dr. Timberlake’s

treatment notes, Dr. Spruill’s treatment notes indicate that Bryant has a “small

central disc protrusion” and “degenerative disc disease.” Nevertheless, Dr. Spruill

never found Bryant to be “completely disabled,” but instead found him to be at

maximum medical improvement, a finding that Dr. Spruill never retracted as he

continued to treat Bryant until 2013. Moreover, the only work restriction Dr.

Spruill ever placed on Bryant was that he could not lift more than 75 pounds. And

while the ALJ discredited Dr. Timberlake’s opinion, the ALJ assigned significant


                                         15
             Case: 15-15715     Date Filed: 11/22/2016   Page: 16 of 17


weight to the opinion of Dr. Spruill. Therefore, to the extent there were

inconsistencies between the opinions of Drs. Spruill and Timberlake, substantial

evidence supports the ALJ’s decision to assign increased weight to Dr. Spruill’s

opinion based on the length of the treatment relationship with Bryant. See 20

C.F.R. § 404.1527(c).

      We are also not persuaded by Bryant’s argument that the ALJ failed to

consider Dr. Timberlake’s treatment records. While the ALJ did not refer to every

single one of Dr. Timberlake’s treatment records, he did explicitly refer to several

of them such that we are satisfied the ALJ considered Bryant’s medical condition

as a whole. See Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th

Cir. 2014) (explaining that the ALJ does not need to refer to each piece of

evidence, so long as the ALJ’s explanation is enough to show the reviewing court

that the ALJ considered the claimant’s condition as a whole).

      Finally, Bryant’s argument that the ALJ failed to consider Bryant’s March

2013 MRI is without merit. The March 2013 MRI indicates that Bryant has a

“diffuse disc bulge with suggestion of an overlying broad-based small central disc

protrusion.” But the results indicate that “[t]his is unchanged in appearance

compared” to the results of the June 2011 MRI and that there was “overall no

significant change.” Dr. Spruill reviewed the March 2013 MRI and concluded that

the results from that MRI were unchanged in appearance compared to the June


                                         16
              Case: 15-15715     Date Filed: 11/22/2016     Page: 17 of 17


2011 MRI. Therefore, to the extent the ALJ did not consider the March 2013 MRI,

any error was harmless because the earlier MRI in June 2011 alerted him to the

same medical evidence and thus would not have changed the decision. See Diorio

v. Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (concluding that an error is

harmless if it does not affect the ALJ’s ultimate decision).

       Accordingly, because good cause existed for discounting the opinion of

Dr. Timberlake, the ALJ did not err by assigning that opinion less weight. See

Hunter v. Social Sec. Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015) (“We

will not second guess the ALJ about the weight the treating physician’s opinion

deserves so long as he articulates a special justification for it.”).

III.   CONCLUSION

       For all of the above reasons, we affirm the district court’s order affirming

the Commissioner’s denial of Bryant’s application for disability insurance benefits.

       AFFIRMED.




                                            17